NRS 233B.130(1), respectively. The joint complaint and petition for
                judicial review named as defendants/respondents the Assessor, the
                County, the State Board, the Nevada Department of Taxation (the
                Department), and the NTC. 1 The district court dismissed Barta's
                complaint in its entirety, reasoning that NRS 361.420(2) does not permit a
                taxpayer to file a complaint disputing a valuation decision of the State
                Board.
                            As to the remaining petition for judicial review, the district
                court dismissed the NTC and the Department as respondents because they
                were not parties to the administrative proceeding before the State Board.
                The district court then concluded that Barta failed to overcome NRS
                361.430's presumption of validity of the State Board's determination that
                the Assessor followed the applicable statutory and regulatory scheme
                when developing the nonreappraisal-year factor he used to determine the
                properties' 2008-2009 taxable values. Therefore, the district court denied
                Barta's petition for judicial review and affirmed the State Board's decision.
                            In this appeal, we are asked to determine whether NRS
                361.420(2) permitted Barta to seek relief from the State Board's adverse
                decision by filing a joint complaint and petition for judicial review. We
                conclude that NRS 361.420(2) does not permit a taxpayer to file a
                complaint in the district court, and we thus affirm the district court's
                dismissal of Barta's complaint.




                       'The NTC and the Department were not named as parties on
                appeal. However, because the issues in this appeal directly affect these
                entities, we direct the clerk to modify the caption in this order to add these
                entities as respondents.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                             We further conclude that dismissal of the NTC and the
                Department as parties from Barta's petition for judicial review was
                proper. Barta named the NTC and the Department as parties so that he
                could contest their approval of the nonreappraisal-year factor used by the
                Assessor to assess his properties for the 2008-2009 tax year. Because
                Barta did not appeal the NTC's approval of the nonreappraisal-year land
                factor to the Department within 30 days after the NTC adopted the factor
                in its 2008-2009 Land Factor Report, Barta is now precluded from
                contesting the validity of the NTC's approval of this factor. Accordingly,
                we affirm the decision of the district court. 2
                Dismissal of Barta's complaint under NRS 361.420(2)
                             "Statutory interpretation is a question of law that we review
                de novo."   Consipio Holding, BV v. Carlberg, 128 Nev. „ 282 P.3d
                751, 756 (2012). When a statute's language is plain and unambiguous,
                this court will give that language its ordinary meaning. Id. However, a
                statute that is susceptible to more than one reasonable interpretation is
                ambiguous, and we must then "look to legislative history and rules of
                statutory interpretation to determine its meaning." Orion Portfolio Servs.
                2 v. Clark County, 126 Nev.              , 245 P.3d 527, 531 (2010).
                Paramount to our interpretation of any statute is legislative intent. Id.
                             NRS 361.420(2) provides, in pertinent part, that,
                             [t]he property owner, having protested the
                             payment of taxes. . . and having been denied relief

                      2Although    the district court's determination was based on its
                conclusion that the NTC and the Department were not properly joined as
                parties, "we will affirm the district court if it reaches the right result, even
                when it does so for the wrong reason." LVCVA v. Secretary of State, 124
                Nev. 669, 689 n.58, 191 P.3d 1138, 1151 n.58 (2008).


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
                            by the State Board of Equalization, may
                            commence a suit in any court of competent
                            jurisdiction in the State of Nevada against the
                            State and county in which the taxes were paid,
                            and . . . may complain upon any of the grounds
                            contained in subsection 4.
                (Emphases added.) Barta argues that a taxpayer appealing an adverse
                decision of the State Board is not limited to a petition for judicial review
                because NRS 361.420(2) allows taxpayers to "complain," and thus, a
                taxpayer may file both a petition for judicial review and a complaint.
                However, the County argues that "complain" refers to a petition for
                judicial review because a taxpayer can only "complain" after an adverse
                decision has been made by the State Board. Because this language is
                susceptible to more than one reasonable interpretation, we determine that
                NRS 361.420(2) is ambiguous. Thus, we look to the legislative history for
                guidance. See Orion Portfolio, 126 Nev. at , 245 P.3d at 531-32.
                            In 1977, the Legislature amended NRS 361.420(2) to add the
                phrase "and having been denied relief by the [S]tate [B]oard of
                [E]qualization." 1977 Nev. Stat., ch. 509, § 6, at 1051. Noting the
                ambiguity in the statute, a legislator stated that the added language was
                intended to clarify "that the review remedy. . . would be to have an
                [Administrative Procedure Act] type of appeal before the district court."
                Hearing on A.B. 532 Before the Senate Comm. on Taxation, 59th Leg.
                (Nev., April 30, 1977). The legislative history thus indicates that the
                Legislature intended for taxpayers seeking relief under NRS 361.420(2) to
                proceed in accordance with the methods prescribed in NRS Chapter 233B,
                Nevada's Administrative Procedure Act.
                            Under NRS Chapter 233B, a party aggrieved by a final
                decision from an administrative agency may file a petition for judicial

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                review in the district court. NRS 233B.130(1), (2). Importantly, the Act
                states that a petition for judicial review is "the exclusive means of judicial
                review of, or judicial action concerning, a final decision in a contested case
                involving an agency to which this chapter applies:" NRS 233B.130(6).
                The State Board of Equalization is not exempt from NRS Chapter 233B.
                See NRS 233B.039(1)-(2) (listing those agencies exempted from the
                requirements of NRS Chapter 233B). Therefore, construing the statute
                consistent with what the Legislature intended, we conclude that NRS
                361.420(2) only permits a taxpayer to "complain" in the form of a petition
                for judicial review brought pursuant to NRS 233B.130(1).        See also NRS
                361.410 (governing judicial review of administrative property tax
                decisions).
                              Similarly, this court recently construed NRS 372.680(1), which
                permits a taxpayer to "bring an action against the [Nevada Department of
                Taxation] . . . in a court of competent jurisdiction," to determine whether a
                taxpayer aggrieved by the Nevada Tax Commission's denial of a tax
                refund could challenge that decision by filing a complaint in district court.
                Southern California Edison v. Dist. Ct., 127 Nev. „ 255 P.3d 231,
                232 (2011). We determined that, although the statute "establishes a right
                of action against the Department," it "does not define the nature of the
                action." Id. at , 255 P.3d at 234, 235. An exhaustive review of the
                legislative history behind the statute revealed that the Legislature
                intended that all appeals from a final decision of the Tax Commission
                must be in the form of a petition for judicial review. Id. at , 255 P.3d at
                236-37. Thus, this court held, NRS 372.680 "contemplates judicial review,
                in accordance with NRS Chapter 233B, and a petition for judicial review



SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                under those statutes is the sole remedy after a final decision by the
                Commission." Id. at , 255 P.3d at 237.
                            Construing the statutes as a whole and in harmony with each
                other, we conclude that the only method for an aggrieved taxpayer to
                challenge a final decision of the State Board is through a petition for
                judicial review under NRS 233B.130(1). Because Barta filed a joint
                complaint and petition for judicial review, we affirm that portion of the
                district court's order dismissing Barta's complaint.
                Dismissal of the NTC and the Department as parties to the petition for
                judicial review
                            Barta argues that the NTC and the Department should be
                joined in his petition for judicial review to contest the NTC's approval of
                the land factor used to assess his properties for the 2008-2009 tax year.
                The county assessor determines the assessed values for properties in a
                nonreappraisal year in part by "[a]pplying to the assessed value for the
                preceding year . . . a factor for land developed by the county assessor and
                approved by the [NTC]." NRS 361.260(5)(b). The land factor as developed
                by the county assessor for the 2008-2009 tax year was approved and
                adopted by the NTC in a written decision on December 3, 2007. Thus,
                Barta contends that the district court erred in dismissing the NTC and the
                Department from his petition for judicial review because this is a "proper
                case" in which to join them.
                            NRS 361.420(2) allows an aggrieved property owner to join the
                NTC and the Department as defendants "in a proper case." The NTC and
                the Department may be joined as parties when a taxpayer complains on
                one of the specific grounds listed in NRS 361.420(4). NRS 361.420(4)(g)
                includes as a "proper case" claims in which a property assessment is
                discriminatory and conducted in a manner which is "not in accordance
SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                with a uniform and equal rate and assessment and taxation." Although
                Barta claims that this is "a proper case" in which to join the NTC and the
                Department, it is not necessary to our disposition to address his argument
                because Barta's time to challenge the methods used to develop the land
                factor expired.
                            The NTC's approval of the land factor must be contested in a
                petition for judicial review pursuant to NRS 233B.130. NRS 360.145(b)
                expressly provides that "[a] decision of the NTC is a final decision for
                purposes of judicial review." (Emphases added). Thus, the NTC's
                approval of the land factor in its December 3, 2007 "Notice of Decision" is
                properly appealed pursuant to NRS 233B.130(1), which permits a party to
                seek judicial review of "a final decision" of an administrative agency.
                Petitions for judicial review must be brought within 30 days of the
                agency's final decision. NRS 233B.130(2)(c). Therefore, the appropriate
                time in which to challenge the NTC's approval of a land factor is within 30
                days after the NTC's adoption of the factor. Requiring review within this
                time period promotes equal taxation. A successful challenge to a factor
                shortly after its approval and adoption will prevent the county assessor
                and the county's taxpayers from relying on that factor in appraising the
                property within the county in a nonreappraisal year.
                            Because Barta did not bring a petition for judicial review
                within 30 days of the NTC's approval of the land factor, the decision of the
                NTC to adopt the factor from the 2008-2009 Land Factor Report is binding
                administrative authority on all parties to this proceeding. Washoe County
                v. Otto, 128 Nev. „ 282 P.3d 719, 724 (2012). Accordingly, joinder
                of the NTC and the Department is not necessary under NRS 361.420(4)(g)
                and reversal is not warranted because Barta is now precluded from raising

SUPREME COURT
        OF
     NEVADA
                                                     7
(0) 1947A
                any objection as to the factor itself or the methods used to develop it for
                the 2008-2009 tax year. 3
                            Accordingly, we ORDER the judgment of the district court
                AFFIRMED.




                                                         JrAA c'eaA-c
                                                   Hardesty
                                                                                   J.




                                                                                   J.
                                                   Parraguirre


                                                                                   J.
                                                   Douglas


                cc:   Leslie P. Barta
                      Attorney General/Carson City
                      Washoe County District Attorney/Civil Division
                      Carson City Clerk



                      3 Because  the land factor is a binding administrative decision, we
                conclude that Barta's argument that the district court violated Barta's due
                process by refusing to hear his arguments regarding the Land Factor
                Report is without merit. We further reject Barta's argument that he is
                entitled to seek equalization for all similarly situated taxpayers, because
                these taxpayers were not parties to the proceedings before the County and
                State Boards. See NRS 233B.130(5)(b) (a district court may dismiss any
                party from a petition for judicial review who was not a party to the earlier
                administrative proceeding); see also NRS 233B.035 (a "[p]arty" in an
                administrative proceeding is any "person or agency named or admitted as
                a party, or properly seeking and entitled as of right to be admitted as a
                party, in any contested case").

SUPREME COURT
        OF
     NEVADA
                                                     8
(0) I947A